DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5, 7, 13, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brewer et al. (US 2019/0243700 A1) in view of Noy et al. (US 2020/0293195 A1).

Brewer et al. disclose apparatus, system, method and protocol for data communication between chiplets with the following features: regarding claim 1, a method, comprising: receiving data packets from a source device of multiple electronic devices including multiple chiplets and coupled to each other via an interface network, the data packets each including a protocol field specifying ordering information for delivery to a destination device of the multiple electronic devices and a path field specifying path information for routing the delivery through the interface network to the destination device, the source device and the destination device each including a chiplet of the multiple chiplets; and transmitting the received data packets to the destination device using at least the ordering information of each packet of the received data packets (Fig. 1, block diagrams of representative first and second computing system embodiments, see teachings in [0014, 0054, 0060 & 0088-0090] summarized as “a method, comprising: receiving data packets from a source device of multiple electronic devices including multiple chiplets and coupled to each other via an interface network (i.e. computing system 50 embodiment comprises first and second chiplets 60 arranged on an interposer 80, chiplets 60A and 60B, with each chiplet 60 comprising a representative common protocol interface (“CPI”) circuit 100 and end point (“EP”) circuitry 70A, 70B, respectively, and the chiplets are coupled to each other via communication network 55 [0054-0055], wherein data packets are received from a source EP circuitry 70 [0089], the data packets each including a protocol field specifying ordering information for delivery to a destination device of the multiple electronic devices and a path field specifying path information for routing the delivery through the interface network to the destination device (i.e. header 250 of a parallel data and control packet 200 and a serial data and control packet 300 contains a 10-bit field named “DCID” (field 235) that is used to specify the destination of the EP circuitry 70 for routing a packet to that destination, the routing of the packet, from the source EP circuitry 70 to the destination EP circuitry 70, is to be defined by the system 50, wherein the first and second parallel data and control packet each comprise a single flit having an ordered plurality of fields, CPI circuits 100 implement a packet-based protocol optimized to support memory-semantic communications between two components in the same package, parallel data and control packet 200 and serial data and control packet 300 flit header information is used to make routing decisions as a packet traverses the communication network 55, parallel data and control packet 200 and serial data and control packet 300 payload information is used to transport protocol information from fabric source EP circuitry 70 to destination EP circuitry 70 [0014, 0060 & 0088-0090], the source device and the destination device each including a chiplet of the multiple chiplets (i.e. the source chiplet 70 and the destination chiplet 70 each including a chiplet 70A of multiple chiplets [0054 & 0089], and transmitting the received data packets to the destination device using at least the ordering information of each packet of the received data packets (i.e. the source chiplet 70A  transmitting the packets through CPI 100 to destination chiplet 70B via communication link 75 [0054])”).
Brewer et al. also disclose the following features: regarding claim 5, wherein the data packets contain commands for operating a memory device including the multiple electronic devices (Fig. 1, block diagrams of representative first and second computing system embodiments, see teachings in [0014, 0054, 0060 & 0088-0090] summarized as “the serial protocol interface comprises a plurality of layers, the plurality of layers comprising a first, protocol layer comprising a plurality of packet commands, the plurality of packet commands comprising: a probe; a read8, a read16, or a read 64; a read configuration space; a read response; a write8, a write16, or a write64; a write configuration; a write response, wherein a write operation comprises a first serial data and control packet transmission having a memory address, data, a data mask, and a request size, and a second serial data and control packet transmission having a write completion and status”).
	Brewer et al. is short of expressly teaching “the data packets each including a protocol field specifying ordering information for delivery to a destination device”.
	Noy et al. disclose storage services with a solid state drive with a built-in network interface device to enable communication over a network fabric with the following features: regarding claim 1, the data packets each including a protocol field specifying ordering information for delivery to a destination device (Fig. 2, a diagram of an example storage system that utilizes the unitary SSD assembly of FIG. 1A, according to an embodiment, see teachings in [0050, 0055, 0060 & 0064] summarized as “the data packets each including a protocol field specifying ordering information for delivery to a destination device (i.e. storage system 200 comprises a host 202 coupled to an interconnect 214 which in turn is coupled to a storage subsystem 204 having a network fabric 206 and three unitary SSD assemblies 208, 210, and 212, wherein the interconnect 214 comprises a network such as a local area network (LAN), a wide area network (WAN), or another suitable interconnect or network that communicatively couples the host 202 and the storage subsystem 204, and NVM of the SSD, the processor, and the network interface device are implemented on multiple IC chiplets, and the multiple IC chiplets are integrated onto the unitary substrate in an MCM, and transferring the retrieved data from the NVM to the processor via the unitary substrate, determining that the destination network address in the header of the packet received, received from a source, matches the network address of the unitary SSD assembly, the network interface device decapsulates a data unit from the packet received to a communication protocol for accessing storage devices, and the data unit decapsulated from the packet corresponds to the NVM protocol [0050, 0055, 0060 & 0064])”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brewer et al. by using the features as taught by Noy et al. in order to provide a more effective and efficient system that is capable of including a protocol field, in the packet, specifying ordering information for delivery to a destination device. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 7:
Brewer et al. disclose apparatus, system, method and protocol for data communication between chiplets with the following features: regarding claim 7, a system comprising: multiple electronic devices coupled to each other via an interface network, the multiple electronic devices including multiple chiplets; and multiple hardware transceivers each included in or coupled to a respective electronic device of the multiple electronic devices, the multiple hardware transceivers each configured to: receive data packets from a source device, the data packets each including a protocol field specifying ordering information for delivery to a destination device and a path field specifying path information for routing the delivery to the destination device, the source device and the destination device each including a chiplet of the multiple chiplets; and transmit the received data packets to the destination device using at least the ordering information of each packet of the received data packets (Fig. 1, block diagrams of representative first and second computing system embodiments, see teachings in [0014, 0054, 0060 & 0088-0090] summarized as “a system comprising: multiple electronic devices coupled to each other via an interface network, the multiple electronic devices including multiple chiplets (i.e. computing system 50 embodiment comprises first and second chiplets 60 arranged on an interposer 80, chiplets 60A and 60B, with each chiplet 60 comprising a representative common protocol interface (“CPI”) circuit 100 and end point (“EP”) circuitry 70A, 70B, respectively, and the chiplets are coupled to each other via communication network 55 [0054-0055], and multiple hardware transceivers each included in or coupled to a respective electronic device of the multiple electronic devices, the multiple hardware transceivers each configured to: receive data packets from a source device (i.e. multiple hardware, as shown in fig. 6, and their transceivers are coupled to each other, and controller 360 may also be coupled to communicate with other system 50, 50A, 50B, 50C components, such as the illustrated processor 110 and hardware state machine 365, wherein data packets are received from a source EP circuitry 70 [0077 & 0089], the data packets each including a protocol field specifying ordering information for delivery to a destination device and a path field specifying path information for routing the delivery to the destination device (i.e. header 250 of a parallel data and control packet 200 and a serial data and control packet 300 contains a 10-bit field named “DCID” (field 235) that is used to specify the destination of the EP circuitry 70 for routing a packet to that destination, the routing of the packet, from the source EP circuitry 70 to the destination EP circuitry 70, is to be defined by the system 50, wherein the first and second parallel data and control packet each comprise a single flit having an ordered plurality of fields, CPI circuits 100 implement a packet-based protocol optimized to support memory-semantic communications between two components in the same package, parallel data and control packet 200 and serial data and control packet 300 flit header information is used to make routing decisions as a packet traverses the communication network 55, parallel data and control packet 200 and serial data and control packet 300 payload information is used to transport protocol information from fabric source EP circuitry 70 to destination EP circuitry 70 [0014, 0060 & 0088-0090], the source device and the destination device each including a chiplet of the multiple chiplets (i.e. the source chiplet 70 and the destination chiplet 70 each including a chiplet 70A of multiple chiplets [0054 & 0089], and transmit the received data packets to the destination device using at least the ordering information of each packet of the received data packets (i.e. the source chiplet 70A  transmitting the packets through CPI 100 to destination chiplet 70B via communication link 75 [0054])”).
Brewer et al. also disclose the following features: regarding claim 13, comprising a memory device including the multiple chiplets and the chiplet protocol interface network, wherein the data packets each include a command field containing a memory access command (Fig. 1, block diagrams of representative first and second computing system embodiments, see teachings in [0014, 0054, 0060 & 0088-0090] summarized as “the serial protocol interface comprises a plurality of layers, the plurality of layers comprising a first, protocol layer comprising a plurality of packet commands, the plurality of packet commands comprising: a probe; a read8, a read16, or a read 64; a read configuration space; a read response; a write8, a write16, or a write64; a write configuration; a write response, wherein a write operation comprises a first serial data and control packet transmission having a memory address, data, a data mask, and a request size, and a second serial data and control packet transmission having a write completion and status”).
	Brewer et al. is short of expressly teaching “the data packets each including a protocol field specifying ordering information for delivery to a destination device”.
	Noy et al. disclose storage services with a solid state drive with a built-in network interface device to enable communication over a network fabric with the following features: regarding claim 7, the data packets each including a protocol field specifying ordering information for delivery to a destination device (Fig. 2, a diagram of an example storage system that utilizes the unitary SSD assembly of FIG. 1A, according to an embodiment, see teachings in [0050, 0055, 0060 & 0064] summarized as “the data packets each including a protocol field specifying ordering information for delivery to a destination device (i.e. storage system 200 comprises a host 202 coupled to an interconnect 214 which in turn is coupled to a storage subsystem 204 having a network fabric 206 and three unitary SSD assemblies 208, 210, and 212, wherein the interconnect 214 comprises a network such as a local area network (LAN), a wide area network (WAN), or another suitable interconnect or network that communicatively couples the host 202 and the storage subsystem 204, and NVM of the SSD, the processor, and the network interface device are implemented on multiple IC chiplets, and the multiple IC chiplets are integrated onto the unitary substrate in an MCM, and transferring the retrieved data from the NVM to the processor via the unitary substrate, determining that the destination network address in the header of the packet received, received from a source, matches the network address of the unitary SSD assembly, the network interface device decapsulates a data unit from the packet received to a communication protocol for accessing storage devices, and the data unit decapsulated from the packet corresponds to the NVM protocol [0050, 0055, 0060 & 0064])”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brewer et al. by using the features as taught by Noy et al. in order to provide a more effective and efficient system that is capable of including a protocol field, in the packet, specifying ordering information for delivery to a destination device. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 15:
Brewer et al. disclose apparatus, system, method and protocol for data communication between chiplets with the following features: regarding claim 15, a non-transitory machine-readable medium that stores instructions that, when executed by a system, cause the system to perform operations comprising: receiving data packets from a source device of multiple electronic devices coupled to each other via an interface network, the data packets each including a protocol field specifying ordering information for delivery to a destination device of the multiple electronic devices and a path field specifying path information for routing the delivery through the interface network to the destination device, the multiple electronic devices including multiple chiplets, the source device and the destination device each including a chiplet of the multiple chiplets; and transmitting the received data packets to the destination device using at least the ordering information of each packet of the received data packets (Fig. 1, block diagrams of representative first and second computing system embodiments, see teachings in [0014, 0054, 0060 & 0088-0090] summarized as “a non-transitory machine-readable medium that stores instructions that, when executed by a system, cause the system to perform operations comprising: receiving data packets from a source device of multiple electronic devices coupled to each other via an interface network (i.e. instructions, may be embodied as software which provides such programming or other instructions, such as a set of instructions and/or metadata embodied within a non-transitory computer readable medium, discussed above, computing system 50 embodiment comprises first and second chiplets 60 arranged on an interposer 80, chiplets 60A and 60B, with each chiplet 60 comprising a representative common protocol interface (“CPI”) circuit 100 and end point (“EP”) circuitry 70A, 70B, respectively, and the chiplets are coupled to each other via communication network 55 [0054-0055], wherein data packets are received from a source EP circuitry 70 [0089 & 0120], the data packets each including a protocol field specifying ordering information for delivery to a destination device of the multiple electronic devices and a path field specifying path information for routing the delivery through the interface network to the destination device (i.e. header 250 of a parallel data and control packet 200 and a serial data and control packet 300 contains a 10-bit field named “DCID” (field 235) that is used to specify the destination of the EP circuitry 70 for routing a packet to that destination, the routing of the packet, from the source EP circuitry 70 to the destination EP circuitry 70, is to be defined by the system 50, wherein the first and second parallel data and control packet each comprise a single flit having an ordered plurality of fields, CPI circuits 100 implement a packet-based protocol optimized to support memory-semantic communications between two components in the same package, parallel data and control packet 200 and serial data and control packet 300 flit header information is used to make routing decisions as a packet traverses the communication network 55, parallel data and control packet 200 and serial data and control packet 300 payload information is used to transport protocol information from fabric source EP circuitry 70 to destination EP circuitry 70 [0014, 0060 & 0088-0090], the multiple electronic devices including multiple chiplets, the source device and the destination device each including a chiplet of the multiple chiplets (i.e. the source chiplet 70 and the destination chiplet 70 each including a chiplet 70A of multiple chiplets [0054 & 0089], and transmitting the received data packets to the destination device using at least the ordering information of each packet of the received data packets (i.e. the source chiplet 70A  transmitting the packets through CPI 100 to destination chiplet 70B via communication link 75 [0054])”).
Brewer et al. also disclose the following features: regarding claim 19, wherein the data packets contain commands for operating a memory device including the multiple electronic devices (Fig. 1, block diagrams of representative first and second computing system embodiments, see teachings in [0014, 0054, 0060 & 0088-0090] summarized as “the serial protocol interface comprises a plurality of layers, the plurality of layers comprising a first, protocol layer comprising a plurality of packet commands, the plurality of packet commands comprising: a probe; a read8, a read16, or a read 64; a read configuration space; a read response; a write8, a write16, or a write64; a write configuration; a write response, wherein a write operation comprises a first serial data and control packet transmission having a memory address, data, a data mask, and a request size, and a second serial data and control packet transmission having a write completion and status”).
	Brewer et al. is short of expressly teaching “the data packets each including a protocol field specifying ordering information for delivery to a destination device of the multiple electronic devices”.
	Noy et al. disclose storage services with a solid state drive with a built-in network interface device to enable communication over a network fabric with the following features: regarding claim 15, the data packets each including a protocol field specifying ordering information for delivery to a destination device of the multiple electronic devices (Fig. 2, a diagram of an example storage system that utilizes the unitary SSD assembly of FIG. 1A, according to an embodiment, see teachings in [0050, 0055, 0060 & 0064] summarized as “the data packets each including a protocol field specifying ordering information for delivery to a destination device of the multiple electronic devices (i.e. storage system 200 comprises a host 202 coupled to an interconnect 214 which in turn is coupled to a storage subsystem 204 having a network fabric 206 and three unitary SSD assemblies 208, 210, and 212, wherein the interconnect 214 comprises a network such as a local area network (LAN), a wide area network (WAN), or another suitable interconnect or network that communicatively couples the host 202 and the storage subsystem 204, and NVM of the SSD, the processor, and the network interface device are implemented on multiple IC chiplets, and the multiple IC chiplets are integrated onto the unitary substrate in an MCM, and transferring the retrieved data from the NVM to the processor via the unitary substrate, determining that the destination network address in the header of the packet received, received from a source, matches the network address of the unitary SSD assembly, the network interface device decapsulates a data unit from the packet received to a communication protocol for accessing storage devices, and the data unit decapsulated from the packet corresponds to the NVM protocol [0050, 0055, 0060 & 0064])”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brewer et al. by using the features as taught by Noy et al. in order to provide a more effective and efficient system that is capable of including a protocol field, in the packet, specifying ordering information for delivery to a destination device. The motivation of using these functions is that it is more cost effective and dynamic.

Claim(s) 3-4, 8-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brewer et al. (US 2019/0243700 A1) in view of Noy et al. (US 2020/0293195 A1) as applied to claims 1, 7 and 15 above, and further in view of Brewer (US 2019/0171604 A1).

Brewer et al. and Noy et al. disclose the claimed limitations as described in paragraph 5 above. Brewer et al. disclose the following features: regarding claim 4, wherein transmitting the received data packets to the destination device comprises transmitting the received data packets to the destination device using the ordering information of each packet of the received data packets and the path information of each packet of the received data packets in which the ordering information indicates a need for using the path information (Fig. 1, block diagrams of representative first and second computing system embodiments, see teachings in [0082 & 0090] summarized as “Table 2 provides an initial list of commands which can be used in a parallel data and control packet 200 and a serial data and control packet 300 and without limitation, ReadRsp Response with data for Response Data is scheduled on the software coherent data bus in the same memory regions order as the response parallel data and control packet 200 and serial data and control packet 300 flit header information is used to make routing decisions as a packet traverses the communication network 55”); regarding claim 9, wherein the multiple hardware transceivers are each configured to transmit the received data packets to the destination device using the ordering information of each packet of the received data packets and the path information of each packet of the received data packets in which the ordering information indicates a need for using the path information (Fig. 1, block diagrams of representative first and second computing system embodiments, see teachings in [0082 & 0090] summarized as “Table 2 provides an initial list of commands which can be used in a parallel data and control packet 200 and a serial data and control packet 300 and without limitation, ReadRsp Response with data for Response Data is scheduled on the software coherent data bus in the same memory regions order as the response parallel data and control packet 200 and serial data and control packet 300 flit header information is used to make routing decisions as a packet traverses the communication network 55”); regarding claim 18, wherein transmitting the received data packets to the destination device comprises transmitting the received data packets to the destination device using the ordering information of each packet of the received data packets and the path information of each packet of the received data packets in which the ordering information indicates a need for using the path information (Fig. 1, block diagrams of representative first and second computing system embodiments, see teachings in [0082 & 0090] summarized as “Table 2 provides an initial list of commands which can be used in a parallel data and control packet 200 and a serial data and control packet 300 and without limitation, ReadRsp Response with data for Response Data is scheduled on the software coherent data bus in the same memory regions order as the response parallel data and control packet 200 and serial data and control packet 300 flit header information is used to make routing decisions as a packet traverses the communication network 55”)
Brewer et al. and Noy et al. do not disclose the following features: regarding claim 3, wherein transmitting the received data packets to the destination device comprises: transmitting the received data packets to the destination device using an ordered delivery in response to the ordering information specifying the ordered delivery; and transmitting the received data packets to the destination device using an unordered delivery in response to the ordering information specifying the unordered delivery; regarding claim 8, wherein the multiple hardware transceivers are each configured to transmit the received data packets to the destination device using an ordered delivery in response to the ordering information specifying the ordered delivery and an unordered delivery in response to the ordering information specifying the unordered delivery; regarding claim 17, wherein transmitting the received data packets to the destination device comprises: transmitting the received data packets to the destination device using an ordered delivery in response to the ordering information specifying the ordered delivery; and transmitting the received data packets to the destination device using an unordered delivery in response to the ordering information specifying the unordered delivery.
Brewer (604) disclose a heterogeneous computing system which includes a self-scheduling processor with the following features: regarding claim 3, wherein transmitting the received data packets to the destination device comprises: transmitting the received data packets to the destination device using an ordered delivery in response to the ordering information specifying the ordered delivery; and transmitting the received data packets to the destination device using an unordered delivery in response to the ordering information specifying the unordered delivery (Fig. 3, a block diagram of a representative third embodiment of a hybrid computing system, see teachings in [0251 & 0413] summarized as “in an arrangement suitable for a chiplet configuration on a common substrate 101, HTP 300 is an “event driven” processor, and will automatically commence thread execution upon receipt of a work descriptor packet (provided a thread ID is available, but without any other requirements for initiating execution), i.e., arrival of a work descriptor packet automatically triggers the start of thread execution locally, without any reference to or additional requests to memory 125”); regarding claim 8, wherein the multiple hardware transceivers are each configured to transmit the received data packets to the destination device using an ordered delivery in response to the ordering information specifying the ordered delivery and an unordered delivery in response to the ordering information specifying the unordered delivery (Fig. 3, a block diagram of a representative third embodiment of a hybrid computing system, see teachings in [0251 & 0413] summarized as “in an arrangement suitable for a chiplet configuration on a common substrate 101, HTP 300 is an “event driven” processor, and will automatically commence thread execution upon receipt of a work descriptor packet (provided a thread ID is available, but without any other requirements for initiating execution), i.e., arrival of a work descriptor packet automatically triggers the start of thread execution locally, without any reference to or additional requests to memory 125”); regarding claim 17, wherein transmitting the received data packets to the destination device comprises: transmitting the received data packets to the destination device using an ordered delivery in response to the ordering information specifying the ordered delivery; and transmitting the received data packets to the destination device using an unordered delivery in response to the ordering information specifying the unordered delivery (Fig. 3, a block diagram of a representative third embodiment of a hybrid computing system, see teachings in [0251 & 0413] summarized as “in an arrangement suitable for a chiplet configuration on a common substrate 101, HTP 300 is an “event driven” processor, and will automatically commence thread execution upon receipt of a work descriptor packet (provided a thread ID is available, but without any other requirements for initiating execution), i.e., arrival of a work descriptor packet automatically triggers the start of thread execution locally, without any reference to or additional requests to memory 125”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brewer et al. with  Noy et al.by using the features as taught by Brewer (604) in order to provide a more effective and efficient system that is capable of transmitting the received data packets to the destination device using an ordered delivery in response to the ordering information specifying the ordered delivery; and transmitting the received data packets to the destination device using an unordered delivery. The motivation of using these functions is that it is more cost effective and dynamic.

Claim(s) 6, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brewer et al. (US 2019/0243700 A1) in view of Noy et al. (US 2020/0293195 A1) as applied to claims 1, 7 and 15 above, and further in view of Ray et al. (US 2021/0303481 A1).

Brewer et al. and Noy et al. disclose the claimed limitations as described in paragraph 5 above. Brewer et al. and Noy et al. do not disclose the following features: regarding claim 6, wherein transmitting the received data packets to the destination device comprises at least one of: transmitting first packets of the received data packets to the destination device without a predetermined order, the first packets each having a first value of the protocol field indicating an unordered delivery; transmitting second packets of the received data packets to the destination device in a predetermined order through one or more paths in the interface network specified in the second packets, the second packets each having a second value of the protocol field indicating an ordered delivery and a value of the path field specifying a path for routing the delivery to the destination device; or transmitting third packets of the received data packets to the destination device in a predetermined order through a single predetermined path, the third packets each having a third value of the protocol field indicating an ordered delivery through the single predetermined path; regarding claim 10, wherein the multiple hardware transceivers are each configured to transmit first packets of the received data packets to the destination device without a predetermined order, the first packets each having a first value of the protocol field indicating an unordered delivery; regarding claim 14, wherein the multiple hardware transceivers are each configured to transmit at least one of: first packets of the received data packets to the destination device without a predetermined order, the first packets each having a first value of the protocol field indicating an unordered delivery; second packets of the received data packets to the destination device in a predetermined order through one or more paths in the interface network specified in the second packets, the second packets each having a second value of the protocol field indicating an ordered delivery and a value of the path field specifying a path for routing the delivery to the destination device; third packets of the received data packets to the destination device in a predetermined order through a single predetermined path, the third packets each having a third value of the protocol field indicating an ordered delivery through the single predetermined path.
Ray et al. disclose an apparatus to facilitate efficient data sharing for graphics data processing with the following features: regarding claim 6, wherein transmitting the received data packets to the destination device comprises at least one of: transmitting first packets of the received data packets to the destination device without a predetermined order, the first packets each having a first value of the protocol field indicating an unordered delivery; transmitting second packets of the received data packets to the destination device in a predetermined order through one or more paths in the interface network specified in the second packets, the second packets each having a second value of the protocol field indicating an ordered delivery and a value of the path field specifying a path for routing the delivery to the destination device; or transmitting third packets of the received data packets to the destination device in a predetermined order through a single predetermined path, the third packets each having a third value of the protocol field indicating an ordered delivery through the single predetermined path (Fig. 30, a block diagram illustrating a cross slice direct data communication system 3000, see teachings in [0394 &0425] summarized as “system 3000 includes a chiplet 3005 communicably coupled to a global cache 3020. In one implementation, chiplet 3005 may be the same as interchangeable chiplets 2495 described with respect to fig. 24D, an apparatus, system, or process is to provide fabric block creation for memory paging. In embodiments herein, when the EU is making a memory request from a stream of instructions, sometimes it is aware that there are going to be multiple memory requests back-to-back to the same memory page within the stream of instructions, that can often be the nature of the access, including big block accesses that make many requests to single page in memory, and without awareness of the upcoming memory requests to the same page, the arbitration components of the system switch to a different EU or sub-slice right away as part of a protocol to balance requests across all the agents (EUs)”); regarding claim 10, wherein the multiple hardware transceivers are each configured to transmit first packets of the received data packets to the destination device without a predetermined order, the first packets each having a first value of the protocol field indicating an unordered delivery (Fig. 30, a block diagram illustrating a cross slice direct data communication system 3000, see teachings in [0394 &0425] summarized as “system 3000 includes a chiplet 3005 communicably coupled to a global cache 3020. In one implementation, chiplet 3005 may be the same as interchangeable chiplets 2495 described with respect to fig. 24D, an apparatus, system, or process is to provide fabric block creation for memory paging. In embodiments herein, when the EU is making a memory request from a stream of instructions, sometimes it is aware that there are going to be multiple memory requests back-to-back to the same memory page within the stream of instructions, that can often be the nature of the access, including big block accesses that make many requests to single page in memory, and without awareness of the upcoming memory requests to the same page, the arbitration components of the system switch to a different EU or sub-slice right away as part of a protocol to balance requests across all the agents (EUs)”); regarding claim 14, wherein the multiple hardware transceivers are each configured to transmit at least one of: first packets of the received data packets to the destination device without a predetermined order, the first packets each having a first value of the protocol field indicating an unordered delivery; second packets of the received data packets to the destination device in a predetermined order through one or more paths in the interface network specified in the second packets, the second packets each having a second value of the protocol field indicating an ordered delivery and a value of the path field specifying a path for routing the delivery to the destination device; third packets of the received data packets to the destination device in a predetermined order through a single predetermined path, the third packets each having a third value of the protocol field indicating an ordered delivery through the single predetermined path (Fig. 30, a block diagram illustrating a cross slice direct data communication system 3000, see teachings in [0394 &0425] summarized as “system 3000 includes a chiplet 3005 communicably coupled to a global cache 3020. In one implementation, chiplet 3005 may be the same as interchangeable chiplets 2495 described with respect to fig. 24D, an apparatus, system, or process is to provide fabric block creation for memory paging. In embodiments herein, when the EU is making a memory request from a stream of instructions, sometimes it is aware that there are going to be multiple memory requests back-to-back to the same memory page within the stream of instructions, that can often be the nature of the access, including big block accesses that make many requests to single page in memory, and without awareness of the upcoming memory requests to the same page, the arbitration components of the system switch to a different EU or sub-slice right away as part of a protocol to balance requests across all the agents (EUs)”).  
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brewer et al. with  Noy et al.by using the features as taught by Ray et al. in order to provide a more effective and efficient system that is capable of transmitting first packets of the received data packets to the destination device without a predetermined order, the first packets each having a first value of the protocol field indicating an unordered delivery. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claims 2, 11-12, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        7/22/2022

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473